Citation Nr: 1441230	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-16 455	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether an overpayment of improved pension benefits in the amount of $14, 310.12 was created by reason of the Veteran's separation from his wife from August 1996 to June 2002.

2.  Whether the Veteran filed a timely waiver of indebtedness for an overpayment of Department of Veterans Affairs (VA) benefits in the calculated amount of $14, 310.12.

(The matter of an earlier effective date for a service connected psychiatric disability is the subject of a concurrently but separately issued Board decision.)



REPRESENTATION

The Veteran represented by:    Winona W. Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2002 overpayment administrative decision.  In addition, the Veteran has appealed the denial of waiver of overpayment by the VA Debt Management Center in Fort Snelling, Minnesota.  The Hartford, Connecticut the Department of Veterans Affairs (VA) Regional Office (RO) currently has jurisdiction of the file. 

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that as a result of a June 2012 rating decision, back benefits were awarded to the Veteran.  The Veteran's attorney has disputed the amount of back benefits awarded and has requested a statement explaining how VA calculated the amount of the back benefits.  To date, it does not appear that the Veteran's attorney has been provided with any document explaining to the Veteran or his attorney how the back benefits were calculated.  

The issue of the correct amount of back benefits due to the Veteran has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran disputes the validity of indebtedness in the amount of $14,310.12 and the denial of waiver of overpayment by VA.  The statement of the case states the Debt Management Center notified the Veteran of the debt amount and waiver rights in July 2002.  In July 2009, the Veteran requested a waiver and disputed the existence of the debt.  Finally, the Debt Management Center received a notice of disagreement dated in October 2009 with a response by the Debt Management Center also dated in October 2009.  The July 2002 notification to the Veteran, the July 2009 claim for waiver, the October 2009 notice of disagreement, and the October 2009 response are not in the file before the Board.  

As review of these documents are necessary for the Board's determination, a remand is necessary to have these documents associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file the following documents:

	a).  The July 7, 2002 notification by the Debt Management Center to the Veteran of the debt amount and waiver rights.

	b).  The July 31, 2009 request for waiver and dispute of the debt by the Veteran.

   c).  The October 7, 2009 notice of disagreement challenging the existence and amount of the debt.

   d).  The October 15, 2009 response by the Debt Management Center.  

2.  After the development requested is completed, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



